 BON TOOL & DIE COMPANY103of these employees should be sustained and the Petitioner certified aretherefore adopted.Accordingly, the Employer's objections are herebyoverruled.[The Board certified Oil, Chemical & Atomic Workers Inter-national Union, AFL-CIO, as the collective-bargaining representativeof the employees of the Employer in the unit found appropriate.]Joseph Bonifert and John Bonifert, d/b/a Bon Tool&Die Com-panyandDie and Tool Makers Lodge No. 113, InternationalAssociation of Machinists,AFL-CIO,Petitioner.Case No. 13-RC-4568. January 18,1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election ex-ecuted October 5, 1955, an election was conducted on October 11, 1955,under the direction and supervision of the Regional Director for theThirteenth Region, among certain employees of the Employer.Atthe close of the election, a tally of ballots was furnished each of theparties in accordance with the Board's Rules and Regulations.Thetally shows that 7 valid ballots were cast for the Petitioner, 7 validballots were cast against the Petitioner, no ballots were challenged,.and 1 ballotwas declared void.On October 13, 1955, the Petitioner filed timely objections to theconduct of the election.On November 3, 1955, the Regional Director, after investigation, issued his report on the objections recommend-ing that the objections be overruled and that a certification of resultsof election be issued herein.On November 10, 1955, the Petitionerfiled exceptions to the Regional Director's report.The Board has considered the objections, the Regional Director'sreport, the exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the RegionalDirector, with the following additions :1.The Employer is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-115 NLRB No. 18. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of Section 9 (b) of the Act: All productionand maintenance em-ployees at the Employer's River Grove, Illinois, plant, excluding officeclerical employees, plant clerical employees, guards, professionalemployees, and supervisors as defined in the Act.5.The Petitioner's objections to the election are based upon thefollowing allegations :The Board Agent erred in voiding a ballot which contains aclearand unequivocal mark running diagonally from corner tocorner inthe "Yes" box. In the "No" box there appearsa singleline, running from the upper right-hand corner and partiallyto the lower left-hand corner.The cross in the "Yes" box ap-peared to be traced over for emphasis. It is therefore quite ob-vious that this ballot discloses the clear intent of the voter andthe line in the "No" box should not be a mark.The pencil used inthe polling place was not equipped with aneraser.We, therefore, urge the Board to overrule the action of theBoard Agent in declaring said ballot void and order this ballotbe ruled valid as a "yes" vote and issue Certification of Represent-atives of the employees in this unit to the Petitioner.The Petitioner bases its exceptions, in substance, on the argumentsthat : (1) The Board's decision in H.M. Harper Company,Case No.13-RC-4334,1 is controlling here; and (2) the Regional Director'srecommendation here is inconsistent with his recommendation intheHarpercase.We find neither of these arguments sufficient tosustainthe objections.The Board did not consider the RegionalDirector's recommendation in theHarpercase on its merits, but onlyadopted such recommendation in the absence of any exception thereto.Accordingly, that decision is not "controlling" here, and it is unnec-essary for us to consider the alleged inconsistency between this caseand theHarpercase.Moreover, in a case cited by the RegionalDirector,2 the Board found that a ballot, which was marked like theone here,' was not so marked as to reveal a clear intent, and thereforethat the ballot was void.The Petitioner also contends, in substance, that a clear intent wasexpressed,because the ballot states "Mark An `X' In The Square ofYour Choice," and the only "X" marked was in the "Yes" box. How-ever, as pointed out by the Regional Director, the ballot and the sampleballot in the notice of election also stated "If you spoil this ballotreturn it to the Board Agent for a new one." In our opinion, it'Not reported in printed volumes of Board's Decisions and Orders.a Iroquois Chang Company,55 NLRB 290,290-1.3 The Petitioner states that the single line in the"No" box in the instant case runsonly"partially" from one cornerto another.However, this"partial" line runs from onecorneralmost completelyto another, and is thus substantially the same mark as the com-plete "corner to corner" single line in the "No" box in theIroquoiscase MASON CAN COMPANY105should have been clear to the voter, in the light ofbothof these state-ments,that he had "spoiled" his ballot.And if, as further allegedby the Petitioner, there was no eraser on the voter's pencil to eradicatethe spoilage, he should have obtained a new ballot in orderto cast aclearvote.Accordingly, we find, no mitigating circumstances torender the ballot valid.In view of the foregoing, we adopt the Regional Director's recom-mendations that the Petitioner's objections be overruled, and that acertification of results of election be issued.[The Board certified that a majority of the valid ballots was not castfor Die and Tool Makers Lodge No.113, International Association ofMachinists,AFL-CIO,and that said Union is not the exclusive repre-sentative of the employees in the unit heretofore found to beappropriate.]Mason Can CompanyandMason Can Employees IndependentUnion,'Petitioner.'Cases Nos.1-RC-4 01 and 1-RC-423o. Janu-ary 18,1956DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeWilliam I. Shooer, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record ,in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer and the Intervenor contend that the petitionsshould be dismissed because the Petitioner is not a bona fide labororganization, but is merely "fronting" for the United Steelworkers ofAmerica, AFL-CIO, with which the Intervenor's parent organizationhas a "no-raiding" agreement.We find no merit in this contention,as (1) the record shows that the Petitioner exists for the purpose ofdealing with employers concerning terms and conditions of employ-ment, and (2) the fact, if it be a fact, that the Petitioner is assistingIAs the AFL and CIO merged since the hearing in this case, we are taking notice thereofand amending the names of the Intervenorand IAM.8 Amalgamated Jewelry Workers Union, Local 18, International Jewelry Workers Union,AFL-CIO, herein called the Intervenor,was permitted to intervene at the hearing on thebasis of a current contractual interestInternational Association of Machinists, AFL-CIO, intervened on the basis of a showing of interestwe find no merit in the Petitioner'scontention that the last named organization should not have been permitted to intervenebecause its showing of interest was insufficient.That question is a matter for administra-tive determination, not litigable by the partiesHowever, we are satisfied as to the ade-quacy of IAM's showing.115 NLRB No. 21.